In a negligence action to recover damages for personal injuries, etc., defendant Ell appeals from an order of the Supreme Court, Queens County, dated October 30, . 1972, which denied her motion for the issuance of a commission to take the oral, depositions of three eyewitnesses in the State of Florida. Order reversed, with $20 costs and disbursements to appellant against plaintiffs, motion granted' and matter remitted to Special Term for implementation of this determination. In our opinion, the motion should have been granted as a matter of discretion in the interests of justice. Latham, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.